Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 12-14, 20, 22, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werlink US20180001350 in view of Matsumoto US5333240.
	Regarding Claim 1, Werlink discloses a system comprising: a fluid storage tank (Tank 110 of fig. 5 and ¶120); a sensor (transducer 112, 114, 116, 118 of fig. 1 and ¶120) positioned proximate the fluid storage tank, the sensor being configured to detect vibrations associated with the fluid storage tank and output vibration data indicative of the detected vibrations, the vibration data comprising at least one waveform characteristic (graphs 124, 126 of fig. 6 and ¶121); Werlink further discloses in fig. 1 and ¶107 disclose a processor (computer 30) ; and a non-transitory computer-readable medium (inherent in the software of ¶107) that stores instructions that, when executed by the processor, cause the system to: receive the vibration data. 
Werlink fails to explicitly disclose compare the vibration data to stored data, the stored data comprising at least one waveform characteristic corresponding to the at least one waveform characteristic of the vibration data, and the at least one waveform characteristic of the stored data being indicative of vibrations associated with a fault in the fluid storage tank; and determine, based on the comparison of the vibration data to the stored data, whether the fault is present in the fluid storage tank.
However Matsumoto discloses fig. 1, 2 and col. 7:13-26 compare the vibration data to stored data, the stored data comprising at least one waveform characteristic corresponding to the at least one waveform characteristic of the vibration data, and the at least one waveform characteristic of the stored data being indicative of vibrations associated with a fault in the fluid storage tank; and determine, based on the comparison of the vibration data to the stored data, whether the fault is present.
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the include the sited features of Matsumoto into Werlink to enhance system. 
Regarding Claim 2, Werlink discloses in fig. 1 and ¶102 wherein the sensor is a piezoelectric sensor.
Regarding Claim 3, Werlink discloses in fig. 6 and ¶121 the fault is at least one of corrosion, a microcrack, or a crack.
Regarding Claim 4, Werlink discloses in fig. 6 and ¶121 wherein the sensor records the vibration data over a predetermined period of time.
Regarding Claim 12, Werlink discloses in fig. 6 and ¶121 wherein the instructions, when executed by the processor further cause the system to output display data for display on a display device, the display data being based at least in part on the determined fault.
Regarding Claim 13, Matsumoto discloses in fig. 1 and col. 17:12-25  wherein the instructions, when executed by the processor further cause the system to output a signal to an alarm system to produce a notification in response to determining the fault is present in the fluid storage tank. 
Regarding Claim 14, is analogous to claim 1, thus is rejected on similar grounds as claim 1. 
Regarding Claim 20, Matsumoto discloses in fig. 1 and col. 17:12-25  further comprising outputting display data for display on a display device, the display data being based at least in part on the determined fault.
Regarding Claim 21, it is rejected on similar grounds as claims 1 and 3. 
Regarding Claim 23, it is rejected on similar grounds as claims 1 and 12. 
	Regarding Claim 24, it is rejected on similar grounds as claims 1 and 13. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werlink and Matsumoto as applied to claim 1 above, and further in view of Stark US20200284252.
Regarding Claim 5, Werlink and Matsumoto fails to explicitly disclose wherein the sensor transmits the vibration data a predetermined number of times during a predetermined period of time.
However Stark discloses in fig. 1 and ¶39 wherein the sensor transmits the vibration data a predetermined number of times during a predetermined period of time.
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include the cited features Stark into Werlink and Matsumoto for efficient operation and power conservation.
Allowable Subject Matter
Claims 7-11, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 22 is/are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685